             Case 2:20-mj-03795-DUTY Document 1-1 Filed 08/12/20 Page 1 of 11 Page ID #:26
AO 93C (Rev. 8/18) Warrant by Telephone of Other Reliable Electronic Means                         ☐ Original   ☐ Duplicate Original



                                              UNITED STATES DISTRICT COURT
                                                                                  for the
                                                                     Central District of California

                          In the Matter of the Search of                             )
                  (Briefly describe the property to be searched or identify the      )
                                  person by name and address)                        )       Case No. 2:20-MJ-03795
                                                                                     )
                                                                                     )
            10 Digital Devices (“SUBJECT DEVICES 1-10”)
                                                                                     )
                       Described in Attachment A
                                                                                     )
                                                                                     )
                                                                                     )
                                                                                     )
                                                                                     )

                  WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:       Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Central District of California (identify the person or describe the property to be searched
and give its location):

        See Attachment A

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

        See Attachment B

        Such affidavit(s) or testimony are incorporated herein by reference and attached hereto.

          YOU ARE COMMANDED to execute this warrant on or before 14 days from the date of its issuance (not to exceed 14 days)
            in the daytime 6:00 a.m. to 10:00 p.m.                       at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the U.S. Magistrate Judge on duty at the time of the return
through a filing with the Clerk's Office.
          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
            for       days (not to exceed 30)               until, the facts justifying, the later specific date of                                 .

Date and time issued:
                                                                                                                  Judge’s signature

City and state:               Los Angeles, CA                                               The Honorable Karen L. Stevenson
                                                                                                                Printed name and title

AUSA: Andrew M. Roach
              Case 2:20-mj-03795-DUTY Document 1-1 Filed 08/12/20 Page 2 of 11 Page ID #:27
AO 93C (Rev. 8/18) Warrant by Telephone of Other Reliable Electronic Means (Page 2)
(Page 2)
                                                                              Return
Case No.:                                 Date and time warrant executed:                 Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                          Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                 Executing officer’s signature


                                                                                                    Printed name and title
Case 2:20-mj-03795-DUTY Document 1-1 Filed 08/12/20 Page 3 of 11 Page ID #:28



                               ATTACHMENT A
PROPERTY TO BE SEARCHED

      The following digital devices (the “SUBJECT DEVICES”),

seized on June 30 and July 1, 2020 and currently maintained in

the custody of the Los Angeles County Sheriff’s Department, in

Santa Clarita, California:

            a.    A grey Acer laptop computer with serial number

60402024923 (“SUBJECT DEVICE 1”);

            b.    A black Asus Q547F laptop computer with serial

number KAN0CV18R43644D (“SUBJECT DEVICE 2”);

            c.    A gray Vankyo S30 computer tablet with no visible

serial number (“SUBJECT DEVICE 3”);

            d.    A grey Samsung portable Tablet with an

obliterated serial number (“SUBJECT DEVICE 4”);

            e.    A black Alcatel computer tablet with no visible

serial number (“SUBJECT DEVICE 5”);

            f.    A white Samsung SM-J700T smart phone with serial

number R58HB0D0PXB (“SUBJECT DEVICE 6”);

            g.    A black Samsung SM-G930V Galaxy S7 smart phone

with no visible serial number (“SUBJECT DEVICE 7”);

            h.    A black Maze speed cellular phone with no visible

serial number (“SUBJECT DEVICE 8”);

            i.    A pink HP model 17-BY0021CY laptop with serial

number 5CG8428Z98 (“SUBJECT DEVICE 9”); and

            j.    A white RCA computer tablet with serial number

DUHD2Z0351E9 (“SUBJECT DEVICE 10”).




                                        i
Case 2:20-mj-03795-DUTY Document 1-1 Filed 08/12/20 Page 4 of 11 Page ID #:29



                               ATTACHMENT B

I.    ITEMS TO BE SEIZED
            The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of Title 18, United

States Code, Sections 371 (Conspiracy), 471 (Counterfeiting

Obligations or Securities of the United States), 1028 (Fraud and

Related Activity in Connection with Identification Documents,

Authentication Features, and Information), 1028A (Aggravated

Identity Theft), 1029 (Access Device Fraud), 1344 (Bank Fraud),

and 1708 (Mail Theft and Possession of Stolen Mail) (the

“SUBJECT OFFENSES”), namely:

            a.    Data, records, documents, or information

(including electronic mail and messages) related to the SUBJECT

OFFENSES.

            b.    Data, records, documents, or information

(including electronic mail and messages) pertaining to

obtaining, possessing, using, or transferring personal and/or

financial transaction identification information for persons

other than Haik TOROSYAN, such as names, addresses, phone

numbers, credit and debit card numbers, security codes, bank

account and other financial institution account numbers, Social

Security numbers, email addresses, IP addresses, as well as PIN

numbers and passwords for financial institutions or internet

service providers;

            c.    Records, documents, programs, applications, or

materials pertaining to applications for, or use of, credit or

debit cards, bank accounts, or merchant processor accounts;



                                        ii
Case 2:20-mj-03795-DUTY Document 1-1 Filed 08/12/20 Page 5 of 11 Page ID #:30



            d.    Data, records, documents (including e-mails), or

information reflecting or referencing purchases of merchandise,

securities, electronic currency, and other valuable things;

            e.    Software, devices, or tools used to obtain,

create, or use counterfeit or unauthorized checks, coupons, or

access devices such as credit, debit, bank, and gift cards;

            f.    Any documents or records relating to any bank

accounts, credit card accounts, or other financial accounts;

            g.    Records, documents, programs, applications, or

materials relating to United States mail or mail matter;

            h.    Contents of any calendar or date book stored on

any of the digital devices;

            i.    Global Positioning System (“GPS”) coordinates and

other information or records identifying travel routes,

destinations, origination points, and other locations;

            j.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show address book information, including all stored or saved

telephone numbers;

            k.    Records, documents, programs, applications and

materials, or evidence of the absence of same, sufficient to

show call log information, including all telephone numbers

dialed from any of the digital devices and all telephone numbers

accessed through any push-to-talk functions, as well as all

received or missed incoming calls;

            l.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to



                                       iii
Case 2:20-mj-03795-DUTY Document 1-1 Filed 08/12/20 Page 6 of 11 Page ID #:31



show SMS text, email communications or other text or written

communications sent to or received from any of the digital

devices and which relate to the above-named violations;

            m.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show instant and social media messages (such as Facebook,

Facebook Messenger, Snapchat, FaceTime, Skype, and WhatsApp),

SMS text, email communications, or other text or written

communications sent to or received from any digital device and

which relate to the above-named violations;

            n.    Audio recordings, pictures, video recordings, or

still captured images of United States mail or mail matter,

whether opened or unopened, or relating to the possession or

distribution of drugs or the collection or transfer of the

proceeds of the above-described offenses; and

            o.    Any SUBJECT DEVICE which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offense/s, and forensic copies thereof.

            p.    With respect to any SUBJECT DEVICE containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                  i.   evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;



                                        iv
Case 2:20-mj-03795-DUTY Document 1-1 Filed 08/12/20 Page 7 of 11 Page ID #:32



                  ii.     evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                  iii. evidence of the attachment of other devices;

                  iv.     evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                  v.      evidence of the times the device was used;

                  vi.     passwords, encryption keys, and other access

devices that may be necessary to access the device;

                  vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                  viii.        records of or information about

Internet Protocol addresses used by the device;

                  ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

            As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,




                                        v
Case 2:20-mj-03795-DUTY Document 1-1 Filed 08/12/20 Page 8 of 11 Page ID #:33



modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

II.   SEARCH PROCEDURE FOR DIGITAL DEVICE(S)
            In searching the SUBJECT DEVICE(S) (or forensic copies

thereof), law enforcement personnel executing this search

warrant will employ the following procedure:

            a.    Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) may

search any SUBJECT DEVICE capable of being used to facilitate

the above-listed violations or containing data falling within

the scope of the items to be seized.

            b.    The search team will, in its discretion, either

search each SUBJECT DEVICE where it is currently located or

transport it to an appropriate law enforcement laboratory or

similar facility to be searched at that location.

            c.    The search team shall complete the search of the

SUBJECT DEVICES as soon as is practicable but not to exceed 120

days from the date of issuance of the warrant.          The government

will not search the digital devices beyond this 120-day period

without obtaining an extension of time order from the Court.

            d.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                  i.   The search team may subject all of the data

contained in each SUBJECT DEVICE capable of containing any of

the items to be seized to the search protocols to determine

whether the SUBJECT DEVICE and any data thereon falls within the



                                        vi
Case 2:20-mj-03795-DUTY Document 1-1 Filed 08/12/20 Page 9 of 11 Page ID #:34



scope of the items to be seized.        The search team may also

search for and attempt to recover deleted, “hidden,” or

encrypted data to determine, pursuant to the search protocols,

whether the data falls within the scope of the items to be

seized.

                  ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                  iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

            e.    If the search team, while searching a SUBJECT

DEVICE, encounters immediately apparent contraband or other

evidence of a crime outside the scope of the items to be seized,

the team shall immediately discontinue its search of that

SUBJECT DEVICE pending further order of the Court and shall make

and retain notes detailing how the contraband or other evidence

of a crime was encountered, including how it was immediately

apparent contraband or evidence of a crime.

            f.    If the search determines that a SUBJECT DEVICE

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the SUBJECT DEVICE and delete or destroy all forensic copies

thereof.

            g.    If the search determines that a SUBJECT DEVICE

does contain data falling within the list of items to be seized,



                                       vii
Case 2:20-mj-03795-DUTY Document 1-1 Filed 08/12/20 Page 10 of 11 Page ID #:35



 the government may make and retain copies of such data, and may

 access such data at any time.

            h.    If the search determines that the SUBJECT DEVICE

 is (1) itself an item to be seized and/or (2) contains data

 falling within the list of other items to be seized, the

 government may retain the digital device and any forensic copies

 of the digital device, but may not access data falling outside

 the scope of the other items to be seized (after the time for

 searching the device has expired) absent further court order.

            i.    The government may also retain a SUBJECT DEVICE

 if the government, prior to the end of the search period,

 obtains an order from the Court authorizing retention of the

 device (or while an application for such an order is pending),

 including in circumstances where the government has not been

 able to fully search a device because the device or files

 contained therein is/are encrypted.

            j.    After the completion of the search of the SUBJECT

 DEVICES, the government shall not access digital data falling

 outside the scope of the items to be seized absent further order

 of the Court.

            The review of the electronic data obtained pursuant to

 this warrant may be conducted by any government personnel

 assisting in the investigation, who may include, in addition to

 law enforcement officers and agents, attorneys for the

 government, attorney support staff, and technical experts.

 Pursuant to this warrant, the investigating agency may deliver a

 complete copy of the seized or copied electronic data to the



                                       viii
Case 2:20-mj-03795-DUTY Document 1-1 Filed 08/12/20 Page 11 of 11 Page ID #:36



 custody and control of attorneys for the government and their

 support staff for their independent review.

            During the execution of this search warrant, law

 enforcement is permitted to (1) depress Haik TOROSYAN’s thumb-

 and/or fingers onto the fingerprint sensor of the SUBJECT

 DEVICES (only if the device has such a sensor), and direct which

 specific finger(s) and/or thumb(s) shall be depressed; and (2)

 hold the device in front of TOROSYAN’s face with his or her eyes

 open to activate the facial-, iris-, or retina-recognition

 feature, in order to gain access to the contents of any such

 device.   In depressing a person’s thumb or finger onto a device

 and in holding a device in front of a person’s face, law

 enforcement may not use excessive force, as defined in Graham v.

 Connor, 490 U.S. 386 (1989); specifically, law enforcement may

 use no more than objectively reasonable force in light of the

 facts and circumstances confronting them.

            The special procedures relating to digital devices

 found in this warrant govern only the search of digital devices

 pursuant to the authority conferred by this warrant and do not

 apply to any search of digital devices pursuant to any other

 court order.




                                        ix
